Appeal from an order of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered November 23, 2005. The order denied defendants’ motion for summary judgment dismissing the complaint.
*1208Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 23, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present — Pigott, Jr., PJ., Kehoe, Martoche, Smith and Pine, JJ.